             Case 2:19-cv-00568-RSL Document 39
                                             40 Filed 08/18/20
                                                      08/19/20 Page 1 of 6
                                                                         5




                                                          THE HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     SANDRA K. LONG, a single individual,
10                                                     No. 2:19-cv-00568 RSL
                                   Plaintiff,
11                                                     STIPULATED JOINT MOTION TO RE-
            v.                                         NOTE DEFENDANT USAA CASUALTY
12                                                     INSURANCE COMPANY’S MOTION
     USAA CASUALTY INSURANCE                           FOR SUMMARY JUDGMENT TO
13   COMPANY, DOES I-X,                                OCTOBER 2, 2020
14                                 Defendants.
15

16                                          I. STIPULATION
17          COME NOW Plaintiff Sandra K. Long and Defendant USAA Casualty Insurance
18   Company (“USAA CIC”), by and through their counsel of record, and hereby make this stipulated
19   joint motion that USAA CIC’s pending motion for summary judgment be re-noted from the
20   current noting date of August 28, 2020 to October 2, 2020.
21          The Court may defer consideration of a motion for summary judgment under Fed. R. Civ.
22   P. 56(d) to allow additional discovery. Additionally, the Court may modify pretrial deadlines “for
23   good cause.” LCR 16(b)(4). Good cause exists here to warrant a continuance of USAA CIC’s
24   motion for summary judgment to allow the parties to complete discovery in this matter.
25

      STIPULATED JOINT MOTION TO RE-NOTE DEFENDANT                                CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
      USAA CIC’S MOTION FOR SUMMARY JUDGMENT TO                             Seattle, Washington 98154-1051
      OCTOBER 2, 2020 – 1                                                          Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
             Case 2:19-cv-00568-RSL Document 39
                                             40 Filed 08/18/20
                                                      08/19/20 Page 2 of 6
                                                                         5




 1          USAA CIC initially filed its motion for summary judgment on May 5, 2020. The

 2   following day, the Court entered a minute order noting that it “will continue resolving pending

 3   motions” but otherwise striking “the deadline for submitting motions in limine, the trial date, and

 4   the remaining pretrial deadlines.” Dkt. 33. The Court’s order directed the parties to file a joint

 5   status report within 21 days of the Court’s resolution of the pending summary judgment motion

 6   or the reopening of the Seattle courthouse, whichever is later. Id.

 7          On May 22, 2020, the parties filed a stipulated motion for the issuance of a new scheduling

 8   order and for a continuance of USAA CIC’s motion for summary judgment to allow the parties to

 9   conduct additional discovery, including the depositions of Plaintiff and two corporate witnesses.

10   Dkt. 34. The Court granted the parties’ motion on May 26, 2020, continuing the dispositive

11   motion deadline to Saturday, August 1, 2020. Dkt. 35.

12          The parties conducted the depositions of the corporate witnesses on July 27 and 28, 2020,

13   and Plaintiff’s deposition on August 12, 2020, respectively. On Monday, August 3, 2020, USAA

14   CIC timely renewed its motion for summary judgment. Dkt. 37, 38. Consistent with LCR 7(d)(3),

15   USAA CIC noted its motion for consideration on August 28, 2020.

16          However, Plaintiff has served additional written discovery on USAA CIC based on

17   information that came to light during the recent depositions. Pursuant to agreement by the parties,

18   this discovery is due on September 4, 2020. Accordingly, the parties now jointly seek a

19   continuance of USAA CIC’s pending motion for summary judgment from August 28, 2020 to

20   October 2, 2020 to allow the parties to complete discovery in this matter.

21          For the foregoing reasons, the parties agree and request that the Court re-note the hearing

22   date for USAA CIC’s motion for summary judgment from August 28, 2020 to October 2, 2020.

23   This continuance will not affect any other deadlines and will allow the parties to complete

24   discovery prior to the Court’s consideration of USAA CIC’s motion for summary judgment.

25

      STIPULATED JOINT MOTION TO RE-NOTE DEFENDANT                                CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
      USAA CIC’S MOTION FOR SUMMARY JUDGMENT TO                             Seattle, Washington 98154-1051
      OCTOBER 2, 2020 – 2                                                          Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
           Case 2:19-cv-00568-RSL Document 39
                                           40 Filed 08/18/20
                                                    08/19/20 Page 3 of 6
                                                                       5




 1        DATED this 18th day of August, 2020.

 2   CORR CRONIN LLP                             ROBERT D. BOHM, P.L.L.C.
 3
     s/ Victoria E. Ainsworth                    s/ Robert D. Bohm (per email authority)
 4   Blake Marks-Dias, WSBA No. 28169            Robert D. Bohm, WSBA No. 42703
 5   Victoria E. Ainsworth, WSBA No. 49677       PO Box 25536
     1001 Fourth Avenue, Suite 3900              Federal Way, WA 98093
 6   Seattle, WA 98154                           (206) 463-6767 Phone
     (206) 625-8600 Phone                        Email: rdbohm@premisesinjurylaw.com
 7   Email: bmarksdias@corrcronin.com            Attorneys for Plaintiff
              tainsworth@corrcronin.com
 8   Attorneys for Defendant USAA Casualty
     Insurance Company                           POLI, MOON & ZANE, PLLC
 9
                                                 Michael Poli, WSBA No. 54631
10
                                                 2999 N. 44th Street, Suite 325
11                                               Phoenix, Arizona 85018
                                                 (602) 857-8180 Phone
12                                               Email: mpoli@pmzlaw.com
                                                 Attorneys for Plaintiff (admitted pro hac
13                                               vice)

14
                                                 RIDGELINE LAW GROUP, PLLC
15
                                                 Daniel McLafferty, WSBA No. 45243
16                                               2367 Tacoma Ave. S.
                                                 Tacoma, WA 98402
17                                               (206) 274-9380 Phone
                                                 Email: dan@ridgelinelaw.com
18                                               Attorneys for Plaintiff

19

20

21

22

23

24
25

     STIPULATED JOINT MOTION TO RE-NOTE DEFENDANT                        CORR CRONIN LLP
                                                                   1001 Fourth Avenue, Suite 3900
     USAA CIC’S MOTION FOR SUMMARY JUDGMENT TO                     Seattle, Washington 98154-1051
     OCTOBER 2, 2020 – 3                                                  Tel (206) 625-8600
                                                                          Fax (206) 625-0900
              Case 2:19-cv-00568-RSL Document 39
                                              40 Filed 08/18/20
                                                       08/19/20 Page 4 of 6
                                                                          5




 1                                               II. ORDER

 2            IT IS SO ORDERED that, for good cause shown, Defendant USAA CIC’s motion for

 3   summary judgment is hereby re-noted for consideration on October 2, 2020. Pursuant to LCR

 4   7(d)(3), Plaintiff’s response to USAA CIC’s motion for summary judgment is due September 28,

 5   2020. USAA CIC’s reply is due on October 2, 2020.

 6            This continuance shall not affect any other deadlines. Pursuant to the Court’s May 6, 2020

 7   minute order, the parties shall file a joint status report within 21 days of the Court’s resolution of

 8   the pending summary judgment motion or the reopening of the Seattle Courthouse, whichever is

 9   later.

10

11

12                     August 19, 2020.
              DATED: ___________________________
13

14
                                                            HONORABLE ROBERT S        S. LASNIK
15                                                          United States District Court Judge
16
     Presented by:
17
      CORR CRONIN LLP                                      ROBERT D. BOHM, P.L.L.C.
18

19    s/ Victoria E. Ainsworth                             s/ Robert D. Bohm (per email authority)
20    Blake Marks-Dias, WSBA No. 28169                     Robert D. Bohm, WSBA No. 42703
      Victoria E. Ainsworth, WSBA No. 49677                PO Box 25536
21    1001 Fourth Avenue, Suite 3900                       Federal Way, WA 98093
      Seattle, WA 98154                                    (206) 463-6767 Phone
22    (206) 625-8600 Phone                                 Email: rdbohm@premisesinjurylaw.com
      Email: bmarksdias@corrcronin.com                     Attorneys for Plaintiff
23             tainsworth@corrcronin.com
24    Attorneys for Defendant USAA Casualty
      Insurance Company
25

      STIPULATED JOINT MOTION TO RE-NOTE DEFENDANT                                  CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
      USAA CIC’S MOTION FOR SUMMARY JUDGMENT TO                               Seattle, Washington 98154-1051
      OCTOBER 2, 2020 – 4                                                            Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
          Case 2:19-cv-00568-RSL Document 39
                                          40 Filed 08/18/20
                                                   08/19/20 Page 5 of 6
                                                                      5




 1                                          POLI, MOON & ZANE, PLLC
 2                                          Michael Poli, WSBA No. 54631
                                            2999 N. 44th Street, Suite 325
 3
                                            Phoenix, Arizona 85018
 4                                          602-857-8180 Phone
                                            Email: mpoli@pmzlaw.com
 5                                          Attorneys for Plaintiff (admitted pro hac
                                            vice)
 6
                                            RIDGELINE LAW GROUP, PLLC
 7
                                            Daniel McLafferty, WSBA No. 45243
 8                                          2367 Tacoma Ave. S.
                                            Tacoma, WA 98402
 9                                          (206) 274-9380 Phone
                                            Email: dan@ridgelinelaw.com
10                                          Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

     STIPULATED JOINT MOTION TO RE-NOTE DEFENDANT                   CORR CRONIN LLP
                                                              1001 Fourth Avenue, Suite 3900
     USAA CIC’S MOTION FOR SUMMARY JUDGMENT TO                Seattle, Washington 98154-1051
     OCTOBER 2, 2020 – 5                                             Tel (206) 625-8600
                                                                     Fax (206) 625-0900
